§§,';I”OQ 'U]/OH
CEWED\N

MUNDAY, AususT 17, 2015 @§m-QF(;RMNALAPPEALS
AUB.ZO 2015

Mr. Ahel Acosta, Elerk
Eourt of Criminal Appeals

P.o. au>

W4lb-827ll-O9(HC)

§ IN,THE DISTRICT coURT or
Ex PARTE PETER JOHN ELLINGTON § COLLIN COUNTY,TEXAS
§ 416th JUDICIAL DISTRICT
_____________________________________ _§______________________________________
0 n n c R

HAVING COME to the Attention Ot ThiS Court the APPLICANT'S PrO Se MIICE
OF APPEAL and REQUEST FOR EXTENSION OF TIME TO FILE and Previous Filed MOTION FOR

AN EVIDENTIARY HEARING,ThiS COurl; Hereby ORDERS:

 

135 4 THAT THE AMENDED DATE TO HAVE AFFIDABIT(S) FILED I§€§;§g§§zéth,ZOl§

That an EVIDENTIARY HEARING is Scheduled for the DATE OF
ZOlb,with the APPLICANT to_Appear by Standard Bench Warrant,To Be Issued

7 Days before the HEARING DATE to Ensure His Appearance.

That The APPLICANTS Request for an EXTENSION OF TIME TO FILE is DENIED
and the APPLICANT should proceed in accordance with the Texas Rules of

Appellate Procedure.

sr THE coURT

 

JUDGE-PRESIDING

Propssed Order

 

 

,.

B`;11_i_ste.n.d,€-f§..ir_sm.. 8/ 28/_2,£5_1
t09/29/2015,by virtue of the FACT that he Did NotFRECEIVE the ORDER until
July 24th,2015-and it was Post Marked as MAILED to Him on July let,2015.
((See EXHIBIT l-ORDER,,and EXHIBIT 2-THE ENVELOPE IT WAS MAIL ED.))

n l Although
~the ORDER issued from the Trial Court was SIGNED June 24th,2015,APPLICANT
did not Receive the ORDER until July 24th,2015-See:TEX.R.APP.P. 412(a)(l)

WHEREFORE PREMISES CONSIDERED,APPLICANT Formally GiveS NOTICE OF APPEAL,
and Reguests that the Court ,Per TEX.R.APP.PROC 29.5 change the DUE DATE from
8/23/2015 to 9/23/2015.

Re?£ectfully Submitted By

e

Pe §¢§oM/`fin;gt;z, Pro Se

C.T.TERRELL UNIT/-#1819234

1300 F.M.655(Brazoria Co)

ROSHARON / TEXAS 77583
UNSWORN DECLARATION:

I,Inmate Peter John Ellington,TDCJ #:1819234,Incarcerated
in Brazoria County,Texas,-Declare Under Penalty Of Perjury,that the Above

Statemets are True and Correct,To the Best of His Knowledge and Belief //
- BY= @§ZM 63¢%@1€/ ZY//§

CERTIFICATE OF SERVICE PE R J HN ELLIN TON,PRO SE
I CERTIFY that a True and Correct COPY of the Foregoing APPEAL/REQUEST was
SERVED by lst Class Mail upon the Collin County District Attorney's Office on

_ July 27th,2015. BY: fw 7/27//§

Peter John llington,pro Se

 

HABEAS CASE #: w416-82711-09(HC)

§ IN THE DISTRICT COURT OF
EX PARTE PETER JOHN ELLINGTON § COLLIN COUNTY,TEXAS
§
4l6th JUDICIAL DISTRICT
§

‘MOTION,PURSUANT T0 ARTICLE 11.49-TEXAS CODE OF CRIMINAL PROCEDURE
' FOR THE APPOINTMENT / RECRUITMENT OF "COUNSEL"
n TO "OPEN" and "CONCLUDEn The ARGUMENT,-UPON TRIAL UNDER HABEAS CORPUS
NOW COMPES THE APPLICANT,Peter John Ellington-LPro Se),Who Respectfully
MOVES this Court to Appoint or Recruit Counsel for Him to Handle,At Minimum,
the OPENING and CONCLUSION of Any and All Trials or Hearing heald Under the
nAQSQiCQ§WQ§iHl§lHABEA§_§QBBHSNAPPLlQATlON= In_SupPQrL_I"Represent to the Court:

1)In Article ll.49 of the Texas Code of Criminal Procedure,It States:
OHMLLOF
ARGUMENT...THE APPLICANT SHALL HAVE THE RIGHT BY HIMSELF OR COUNSEL TO OPEN

AND coNcLUDE THE ARGUMENT UNDER THE/UPON*THE”TRIAL uNDER HABEAS coRPUS.

 

2) It would be in thel INTERESTS OF JUSTICE for the APPLICANT to have the
Assistance ot an Attorney to Bring Forth The FACTS Regarding His HABEAS
CORPUS GROUND to the Trial Court/Fact Finder Judge.

3) The APFLICANT has MOVED the Court to ahe an EVIDENTIARY HEARING (Instead
Or ln Addition to the Submission of Affidavits) and the Issuance of
Subpoena(s) and/or Subpoena(s) Duces Tecum(s) will be REQUIRED,Thus the
ASSlstance ot an Attorney would be beneficial to the Court and the Applicant.

WHEREFORE PREMISES CONSIDERED,Applicant PRAYS that This Honorable Court~
In the Interests ot Fairness,Justice and Etficiency Appoint / Recruit an
Attorney for the Matters Under/Upon Trial ot Habeas Corpus.

Respecttully Submitted By

Peter John Ellington,Pro Se

C.T.TERRELL UNIT /-#1819234

l3UU F.M.obb (Brazoria Co)

ROSHARON , TEXAS 77563
UNSWORN DECLARATION:

I,Inmate Peter John Ellington,TDCJ #21819234,Incarcerated
in Brazoria County,Texas,-Declare Under The Penalty of Perjury that the
Statemets in the Foregoing MOTION are True and Correct,To The Best Of My
Knowledge and Belief.

EXECUTED on JULY 25th/2015
BY .
CERTIFICATE OF SERVICEPeter John Ellington,Pro Se
I CERTIFY that a Trune and Correct COPY of the Foregoing MOTION was SERVED

by lSt Class Mail on July 27th,2015-(Mail Box Rule) Upon the COLLIN COUNTY

DISTRICT ATTORNEY'S OFFICE. BY.
'Peter John Ellington,Pro Se

.1 EW\@W;BF .

W4l6-827ll-09(HC)

§ IN THE DISTRICT COURT OF
EX PARTE PETER JOHN ELLINTON § ‘. COLLIN COUNTY,TEXAS
§ * -
§§ 4l6th JUDICIAL DISTRICT
0 R D E R
§§§i‘i&£====:=
CAME BEFORE This Court on the Day of ,2015, The Pro Se

MOTION,PURSUANT TO ARTICLE ll.49-TEXAS CODE OF CRIMINAL PROCEDURE,FOR THE APPOINTMENT /

RECRUITMENT OF "COUNSEL" TO "OPEN" and "CONCLUDE" The ARGUMENT¢~UPON TRIAL UNDER HABEAS

 

“GIHUSL This Court,having Reviewed The Law and Precident(s) Hereby ORDER:

THAT ATTORNEY ‘ IS COURT APPOINTED/RECRUITED TO

 

ASSIST THE APPLICANT ,
. TO OPEN AND CONCLUDE ARGUMENT

TO ASSIST WITH HOUSEKEEPING MATTER LIKE
SUBPOENA(S) and AFFIDAVIT PREPARATIONHETC

 

AS IS REASONABLE FOR SUCH ADVERSARIAL
- PROCEEDING

THAT THE APPLICANT'S MOTION FOR "COUNSEL" IS DENIED

BY THE COURT

 

JUDGE-PRESIDING

Proposed Order